DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication filed on 11/22/2022.  

Response to Arguments
Applicant's arguments with respect to claim(s) 33 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 33-37, 39-42 and 45-49 are rejected under 35 U.S.C. 103 as being unpatentable over HUAWEI, "Secondary RAT data volume reporting", 3GPP DRAFT; R3-173923, 3GPP TSG RAN WG3 Meeting #97bis, 9 October 2017, Czech, hereafter “Huawei” in view of Park et al. (U.S. Pub. 20180124648). 

Regarding claim 33 Huawei discloses a first base station being a secondary node of dual connectivity comprising: at least one memory; and at least one processor section 5.7, discussion, “a secondary RAT (e.g., NR) in a dual connectivity situation with E-UTRAN” configured to: 
host PDCP (Packet Data Convergence Protocol) layer section 5.7A.2, “MeNB (read as: Main Base Station) offloads PDCP PDUs to SgNB (read as: Secondary Base Station) “,
count volume of data transmitted between UE (User Equipment) and the first base station through SN-terminated bearer which includes MCG bearer section 5.7A.2, proposal 1, “SgNB shall maintain the uplink and downlink data volume counting on per bearer basis”, and 
send a SECONDARY RAT DATA USAGE REPORT message to a second base station being a master node of the dual connectivity section 5.7A.2, Figure 1, “the MeNB to require the SgNB to report the data volume of dedicated bearers”, 
wherein the SECONDARY RAT DATA USAGE REPORT message includes a first information element indicating the volume of data section 5.7A.2, proposal 1, “the SgNB shall report the data volume of the related bearers upon reception of the UE Context Release message”.  
Huawei does not specifically disclose which includes MCG bearer. However Park teach, In DC (dual connectivity), the radio protocol architecture that a particular bearer uses may depend on how the bearer is setup. Three alternatives may exist, an MCG bearer, an SCG bearer and a split bearer as shown in FIG. 6.
Huawei and Park are analogous because they pertain to the field of wireless communication and, more specifically, to communication setup and configuration.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park in the system of Huawei to be able to implement the best configuration to take advantage of the dual connectivity mode. The motivation for doing so would have been to efficiently utilize the radio resources available in the network.
Regarding claim 34 Huawei discloses, wherein the SECONDARY RAT DATA USAGE REPORT message does not include a second information element indicating volume of data transmitted through MN-terminated bearer section 5.7A.2, proposal 4, “For the modification cases, the SgNB modification Request Acknowledge message can be reused by the SgNB to report the data volume for the dedicated bearers; the SgNB will stop the transmission of the dedicated bearer and the data volume shall exclude the data forwarded to the MeNB”.
Regarding claim 35 Huawei discloses, wherein the volume of data transmitted through MN-terminated bearer is counted by the second base station section 5.7A.2, Proposal 2, “the SgNB reports data volume of the related bearers to MeNB”.  
Regarding claim 36 Huawei discloses, wherein the first base station counts volume of data transmitted through the SN-terminated bearer and volume of data transmitted through MN-terminated bearer section 5.7A.2, proposal 1 and 4, “SgNB shall maintain the uplink and downlink data volume counting on per bearer basis”. The modification request message indicates which bearers data in particular are to be count depending on the data volume information needed, and 
the SECONDARY RAT DATA USAGE REPORT message includes the first information element and a second information element indicating the volume of data transmitted through the MN-terminated bearer section 5.7A.2, “the SgNB can report the data volume upon reception of the SgNB Release Request message or UE Context Release message”.
Regarding claim 37 Huawei discloses, wherein the volume of data transmitted through the MN-terminated bearer is counted between the PDCP layer and a RLC (Radio Link Control) layer section 5.7A.2, “MeNB offloads PDCP PDUs to SgNB, thus the MeNB knows the data volume offloaded to the SgNB when it performs data volume reporting. However, the SgNB is able to know the data volume which is successfully transmitted between SgNB and UE based on L2 measurement no matter the bearer is configured with RLC UM mode or not”.  
Regarding claim 39 Huawei discloses, wherein the data transmitted through the SN-terminated bearer is transmitted through Split bearer or SCG bearer of the SN- terminated bearer section 5.7A.2, “the SgNB reports the data volume of the SCG split bearer”.  
Regarding claim 40 Huawei discloses, wherein the data transmitted through the MN-terminated bearer is transmitted through Split bearer or SCG bearer of the MN- terminated bearer section 5.7A.2, “the simpler way will be that the SgNB reports the data volume of the SCG split bearer and it is same as the solution for the MCG split bearer and SCG bearer”.  
Regarding claim 41 Huawei discloses, wherein the data transmitted through the SN-terminated bearer includes downlink data sent from the first base station to the UE, and uplink data sent from UE to the first base station, and the count unit counts a volume of the downlink data based on condition of delivery of the downlink data section 5.7A.2, “Alternatively, the SgNB can report the data volume upon reception of the SgNB Release Request message or UE Context Release message. In the SgNB release scenario, the SgNB is able to determine the data volume when the data forwarding is completed. Based on this assumption, the SgNB shall report the data volume of the related bearers upon reception of the UE Context Release message”.  
Regarding claim 42 Huawei discloses, wherein the condition of delivery is confirmed at a lower layer than the PDCP layer section 5.7A.2, proposal 2, “Upon reception UE Context Release message, the SgNB reports data volume of the related bearers to MeNB”.  
Regarding claim 45 Huawei discloses, wherein the first information element and the second information element are Usage count UL and Usage count DL section 5.7A.2, proposal 1, “SgNB shall maintain the uplink and downlink data volume counting on per bearer basis”.  
Regarding claim 46 Huawei discloses, wherein the dual connectivity uses NR and LTE (Long Term Evolution) section 5.7A.2, “The PLMN locally activates the Secondary RAT Data Volume Reporting by E-UTRAN (Long Term Evolution (LTE)) O&M. If the PLMN uses this feature, it should ensure that this functionality is supported by all eNodeBs that support NR as a Secondary RAT.”.  
Regarding claim 47 Huawei discloses, wherein the dual connectivity is EN-DC (E-UTRA-NR Dual Connectivity), and the first base station is en-gNB section 5.7A.2, Figure 1, MeNB and SgNB.  
Claim 48 recites a method corresponding to the apparatus of claim 33 and thus is rejected under the same reason set forth in the rejection of claim 33. 
Regarding claim 49 the limitations of claim 49 are rejected in the same manner as analyzed above with respect to claim 48.

Claims 38, and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over HUAWEI, "Secondary RAT data volume reporting", 3GPP DRAFT; R3-173923, 3GPP TSG RAN WG3 Meeting #97bis, 9 October 2017, Czech, hereafter “Huawei” in in view of Park et al. (U.S. Pub. 20180124648) further view of Wang et al. (U.S. Pub. 20170164177). 
Regarding claim 38 Huawei and Park does not specifically disclose, wherein the first base station further comprises: central unit processing the PDCP layer, and distributed unit processing the RLC layer, the volume of data transmitted through the MN-terminated bearer is transmitted between the second base station and the distributed unit via the central unit, and the volume of data transmitted through the SN-terminated bearer is counted at the central unit. However, Wang teach, para. 26, “separately counting for data volume via licensed band and data volume via unlicensed band is necessary for a UE working at both bands”. The reference shows that multiple counters of data volume can be processed in a base station or similar architecture containing one or more processor or processing units that can easily programmed to perform these tasks according to a preferred policy regarding one or more distinct protocols required.  
Huawei, Park and Wang are analogous because they pertain to the field of wireless communication and, more specifically, to data volume reporting.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang in the system of Huawei and Park to enable the system to occupy several processing units or CPUS to different task according to the parameters of each task. The motivation for doing so would have been to improve the efficiency of the data processing.
Regarding claim 43 the limitations of claim 43 are rejected in the same manner as analyzed above with respect to claim 38.
Regarding claim 44 Huawei discloses, wherein the condition of delivery is DL DATA DELIVERY STATUS frame section 5.7A.2, proposal 4, “the SgNB modification Request Acknowledge message can be reused by the SgNB to report the data volume for the dedicated bearers”.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Nagasaka et al. (U.S. Pub. 20180220326) which disclose(s) radio terminal.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471